Dissenting Opinion by
Judge DiSalle :
I respectfully dissent.
It is undisputed that Bortz repeatedly refused the position of Director specifically because he feared losing the very benefits which are in issue here. He subsequently accepted the position only after receiving assurances from the Dean, the Academic Vice-President and the Department Chairman that he would retain these benefits. As this matter proceeded through the grievance process, both the college administration *612and Bortz saw a basis in tbe agreement for the relief which Bortz sought. It was in this atmosphere of fundamental agreement as to the genesis of the problem and in the spirit of accomodation, which marked the grievance process at its early stages, that the arbitrator sustained Bortz’s grievance while leaving it to the parties themselves to fashion an appropriate remedy.
The majority seizes upon the fact that the arbitrator relied on the contract doctrine of promissory estoppel, rather than on some specific provision of the agreement. It then concludes that the arbitrator exceeded his authority, and, in effect, dispensed “his own brand of industrial justice. ’ ’ I disagree.
The arbitrator’s award strikes me as an evenhanded attempt to resolve an unfortunate situation, wrought and aggravated by the good intentions of both sides. Admittedly, he was unable to ground relief in any specific provision of the collective bargaining agreement. However, equally clear is his recognition that the agreement did not bar every conceivable remedy. This is why he left the matter of forging a remedy to the parties, subject to his review.
As an arbitrator, he is obliged to give effect to the spirit as well as the letter of the agreement. His reliance on promissory estoppel, a doctrine rooted in equitable principles, to compel a remedy for the wrong done Bortz certainly finds support in that provision contained in Article V of the agreement enunciating that the parties’ purpose in submitting disputes to the grievance and arbitration process is the “fair and equitable resolution of grievances. ’ ’
In Community College of Beaver County v. Community College of Beaver County, Society of the Faculty, 473 Pa. 576, 375 A.2d 1267 (1977), one of the leading cases in the evolution of the “essence” test, our Supreme Court cited with approval Ludwig *613Honold Mfg. Co. v. Fletcher, 405 F.2d 1123, 1128 (3d Cir. 1969), for the proposition, that an arbitrator’s award must be affirmed if his “interpretation can in any rational way be derived from the agreement, viewed in light of its language, its context, and any other indicia of the parties’ intention.” (Emphasis supplied.) Since I believe that the arbitrator’s award is rationally derived from the spirit, if not the precise language, of the collective bargaining agreement, I believe we should affirm.1
Judge Craig joins in this dissent.

 1 certainly am unprepared to say that the arbitrator exceeded his authority. As Justice Manderino noted in Leechburg Area School District v. Leechburg Education Association, 475 Pa. 413, 418, 380 A.2d 1203, 1205 (1977), “[t]he determination of whether an arbitrator ‘exceeded proper powers’ depends upon whether the arbitrator decided a dispute over which he had no jurisdiction, or granted an award which is prohibited by law.” The Commonwealth does not challenge on appeal the issue of whether the arbitrator had jurisdiction to hear the dispute. Furthermore, the arbitrator’s reliance on the doctrine of promissory estoppel is not contrary to any legislative enactment of which I am aware.